Citation Nr: 0929790	
Decision Date: 08/10/09    Archive Date: 08/14/09

DOCKET NO.  07-25 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to a total disability rating based upon 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from 
December 1942 to February 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2007 rating decision by the 
Hartford, Connecticut Regional Office (RO) of the Department 
of Veterans Affairs (VA).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue on appeal was obtained.

2.  The Veteran is service connected and in receipt of a 10 
percent disability rating for supraventricular arrhythmia, a 
10 percent disability rating for tinnitus, and a zero percent 
rating for a hearing loss.  His combined rating for his 
service-connected disabilities is 20 percent.

3.  The evidence of record does not demonstrate the Veteran 
is unable to secure or follow a substantially gainful 
occupation as a result of his service-connected disabilities.


CONCLUSION OF LAW

The criteria for a total disability rating based on 
individual unemployability have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 4.1, 3.340, 
4.16 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") have 
been fulfilled by information provided to the Veteran in a 
letter from the RO dated in February 2007.  That letter 
notified the Veteran of VA's responsibilities in obtaining 
information to assist in completing his claims and identified 
the Veteran's duties in obtaining information and evidence to 
substantiate his claims.  (See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See 
also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).  
The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008, removing the sentence in subsection (b)(1) 
stating that VA will request the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159 (2008).

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  Notice as to these 
matters was provided in February 2007.  

TDIU

VA law provides that a total rating for compensation may be 
assigned where the schedular rating is less than total when 
it is found that the disabled person is unable to secure or 
follow a substantially gainful occupation as a result of a 
single service-connected disability ratable at 60 percent or 
more or as a result of two or more disabilities, provided at 
least one disability is ratable at 40 percent or more, and 
there is sufficient additional service-connected disability 
to bring the combined rating to 70 percent or more.  For the 
above purpose of one 60 percent disability, or one 40 percent 
disability in combination, the following will be considered 
as one disability: (1) Disabilities of one or both upper 
extremities, or of one or both lower extremities, including 
the bilateral factor, if applicable, (2) Disabilities 
resulting from common etiology or a single accident, (3) 
Disabilities affecting a single body system, e.g. orthopedic, 
digestive, respiratory, cardiovascular-renal, 
neuropsychiatric, (4) Multiple injuries incurred in action, 
or (5) Multiple disabilities incurred as a prisoner of war.  
It is provided further that the existence or degree of 
nonservice-connected disabilities or previous unemployability 
status will be disregarded where the required percentages for 
the service-connected disability or disabilities are met and 
in the judgment of the rating agency such service-connected 
disabilities render the Veteran unemployable.  38 C.F.R. § 
4.16(a) (2008).  

It is the established policy of VA that all Veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  Therefore, in the case of 
Veterans who are unemployable by reason of service-connected 
disabilities, but who fail to meet these schedular percentage 
standards, the case should be submitted to the Director, 
Compensation and Pension Service, for extra-schedular 
consideration.  38 C.F.R. § 4.16(b).  The Veteran's service-
connected disabilities, employment history, educational and 
vocational attainment, and all other factors having a bearing 
on the issue must be addressed.  38 C.F.R. § 4.16(b).

Age may not be considered as a factor in evaluating service-
connected disability; and unemployability, in service-
connected claims, associated with advancing age or  
intercurrent disability, may not be used as a basis for a 
total disability rating.  38 C.F.R. § 4.19 (2008).

The Court has held that in determining whether the Veteran is 
entitled to a total disability rating based upon individual 
unemployability neither his nonservice-connected disabilities 
nor his advancing age may be considered.  Van Hoose v. Brown, 
4 Vet. App. 361 (1993).  The sole fact that a claimant is 
unemployed or has difficulty obtaining employment is not 
enough.  A high rating in itself is a recognition that the 
impairment makes it difficult to obtain and keep employment.  
The question is whether the Veteran is capable of performing 
the physical and mental acts required by employment, not 
whether the Veteran can find employment.  Id.  

A total rating for compensation purposes based on 
unemployability will be granted when the evidence shows that 
the Veteran, by reason of his service-connected disabilities, 
is precluded from obtaining or maintaining any gainful 
employment consistent with his education and occupational 
experience.  38 C.F.R. §§ 3.340, 3.341 (2008).  

In this case, the Veteran contends that he is unemployable as 
a result of his service-connected disabilities.  He is 
service connected and in receipt of a 10 percent disability 
rating for supraventricular arrhythmia, a 10 percent 
disability rating for tinnitus, and a zero percent rating for 
a hearing loss.  His combined rating for his service-
connected disabilities is 20 percent.

VA outpatient treatment records reflect that in May 2006, the 
Veteran underwent a Holter study for his cardiovascular 
disease.  The results did not meet that criteria for a pacer.  
It was reported that the Veteran likely had a worsening AV 
blockade and symptoms of dizziness.  He was advised not to be 
involved in heavy exertional activities.

In September 2006, the Veteran was afforded a VA audiology 
examination.  He gave a history of occasional tinnitus.  
Following testing, the examiner noted bilateral moderate-to-
severe sensorineural hearing loss, for the frequencies 500-
4000 HZ.  

A February 2007 statement from a VA physician was to the 
effect that the Veteran had sick sinus syndrome, coronary 
artery disease, hypothyroidism, and gastroesophageal reflux 
disease (GERD).  No comment was made as to the Veteran's 
ability to work.

The Veteran stated in his May 2007 application for increased 
compensation based on unemployability that he graduated from 
high school and studied manual arts while in high school.  He 
did not have additional training or education before he was 
too disabled to work and in May 2006, his doctor advised him 
not to work in construction.  He remarked that he ran heavy 
construction for all of his working life.  The Veteran 
explained that his service connected disabilities and back 
problems prevented him from working in a December 2006 
statement.  The Veteran stated that he wished he could work 
but that, as he was eighty two years old, no one would hire 
him.  In an August 2008 statement, the Veteran stated that he 
was hired in 2005 to work on his bulldozer to pile topsoil 
and surface rock.  He explained that when he was told to work 
on common dirt over ledge outcroppings, the bouncing caused 
him to be in pain all over his body and made him to leave the 
position.  

The available medical evidence includes diagnoses of service-
connected and nonservice-connected disabilities without 
opinion as to employability.  A May 2006 VA medical center 
treatment note showed that the Veteran's physician told him 
that he should not climb into bulldozers, it does not however 
state why the Veteran should refrain from such action.  

It is significant to note that the Veteran currently has a 
non service connected disability, he is rated at 60 percent 
for coronary artery disease with abnormal myocardial 
perfusion associated with supraventricular arrhythmia.

Based upon the evidence of record, the Board finds it has not 
been demonstrated that the Veteran is unable to secure or 
follow a substantially gainful occupation as a result of his 
service-connected disabilities.  His combined 20 percent 
rating does not meet the schedular rating criteria for TDIU 
consideration under 38 C.F.R. § 4.16(a).  All claims for 
additional service connection evaluations and increased 
ratings have been fully adjudicated.  The record shows he 
last worked in 2005, there is no medical evidence 
demonstrating that he either retired as a result of a 
service-connected disability or that he is presently 
unemployable as a result of his service-connected 
disabilities.  He has been advised to avoid strenuous labor, 
but other forms of sedentary employment have not been 
precluded.  There is also no probative evidence of any 
unusual or exceptional circumstances, such as marked 
interference with employment or frequent periods of 
hospitalization, related to his service-connected 
disabilities that would take the case outside the norm so as 
to warrant referral for extra-schedular rating consideration.  
Therefore, the claim for entitlement to TDIU must be denied.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the Veteran's claim.  


ORDER

Entitlement to a total disability rating based upon 
individual unemployability (TDIU) is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


